Case: 20-60299     Document: 00515773166         Page: 1     Date Filed: 03/10/2021




           United States Court of Appeals
                for the Fifth Circuit                                 United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       March 10, 2021
                                  No. 20-60299                          Lyle W. Cayce
                                                                             Clerk

   Sierra Club; Defenders of Wildlife,

                                                                     Petitioners,

                                       versus

   United States Department of Interior; Scott de la
   Vega, Acting Secretary, U.S. Department of the Interior; United States
   Fish and Wildlife Service, an agency of the United States
   Department of the Interior; Aurelia Skipwith, in her official capacity as
   Director of the United States Fish and Wildlife Service; Charles
   Ardizzone, in his official capacity as Field Supervisor, Texas Coastal
   Ecological Services Field Office, Responsible Official,

                                                                    Respondents.


                       Petition for Review of an Order of
                  the United States Department of the Interior
                          Agency No. 20191002-5102


   Before King, Elrod, and Willett, Circuit Judges.
   King, Circuit Judge:
          After years of review, the U.S. Fish & Wildlife Service issued a
   biological opinion and incidental take statement in connection with the
   construction and operation of a liquefied natural gas pipeline in south Texas.
   Specifically, the U.S. Fish & Wildlife Service authorized the harm or
Case: 20-60299         Document: 00515773166              Page: 2       Date Filed: 03/10/2021




                                          No. 20-60299


   harassment of one ocelot or jaguarundi and determined that the project
   would not jeopardize the cats’ continued existence. The Sierra Club and
   Defenders of Wildlife petition for review of the incidental take statement and
   biological opinion. For the reasons that follow, we DENY the petition.
                                                I.
             This challenge asks us to consider whether a decision by Respondent,
   the U.S. Fish & Wildlife Service (the “Service”), was arbitrary and
   capricious, an abuse of discretion, or otherwise not in accordance with law.
   Specifically, at issue is whether the Service complied with its obligations
   under the Endangered Species Act, 16 U.S.C. § 1531 1 et seq. (the “ESA”), in
   authorizing the harm or harassment of one ocelot or jaguarundi and in
   determining that the proposed project was not likely to jeopardize the
   continued existence of either cat.
             By way of background, we discuss the proposed project, the cats, the
   relevant portions of the ESA and the federal regulations, and the agency
   action.
   1. The Project
             Intervenors Rio Grande LNG, LLC and Rio Bravo Pipeline Company,
   LLC (collectively, the “proponents”) proposed a multi-billion-dollar project
   that is expected to provide a source of competitively priced liquefied natural


             1
             In broad strokes, the ESA “seeks to protect species of animals against threats to
   their continuing existence caused by man.” Lujan v. Defs. of Wildlife, 504 U.S. 555, 558
   (1992). Specifically, it seeks to protect “endangered” or “threatened” species, that is,
   “any species which is in danger of extinction throughout all or a significant portion of its
   range” or “likely to become an endangered species within the foreseeable future
   throughout all or a significant portion of its range.” 16 U.S.C. § 1532(6), (20). For species
   under the jurisdiction of the Secretary of the Interior, like the ocelot and jaguarundi, the
   Service administers the ESA. See 50 C.F.R. § 402.01(b); see also Nat’l Ass’n of Home
   Builders v. Defs. of Wildlife, 551 U.S. 644, 651 (2007).




                                                2
Case: 20-60299         Document: 00515773166              Page: 3       Date Filed: 03/10/2021




                                          No. 20-60299


   gas to the global market and “result in a positive, permanent impact on the
   local economy” in Brownsville, Texas. Specifically, the proponents proposed
   to construct and operate a liquefied natural gas pipeline that will gather
   natural gas from existing pipelines using a 2.4-mile header system and 135.5
   miles of dual pipeline through Cameron, Willacy, Kenedy, and Kleburg
   Counties in Texas (the “project” or the “Rio Grande project”). 2 The
   project also involves a liquefied natural gas export terminal over 750.4 acres
   in Cameron County, Texas.
   2. The Ocelot and Jaguarundi
           As it turns out, the project would occupy land that is also home to the
   two species of cats at issue in this case: the ocelot and jaguarundi. The ocelot
   is an endangered cat whose range spans twenty-two countries “from extreme
   southern Texas and southern Arizona through the coastal lowlands of
   Mexico to Central America, Ecuador and northern Argentina.” The United
   States, however, is home only to a small portion of the ocelot’s range. There
   are approximately fifty ocelots left in the United States with two breeding
   populations in Cameron and Willacy Counties in Texas. Similarly, the Gulf
   Coast jaguarundi is another endangered cat whose range includes south
   Texas, though a jaguarundi has not been seen in south Texas in decades.



           2
               We note at the outset that this project is separate and distinct from the Annova
   project, which involves the construction and operation of a liquefied natural gas terminal
   in Texas. We further recognize that there is a pending separate and distinct challenge under
   the Clean Water Act to a different agency action, No. 20-60281, in this court involving the
   Rio Grande project. But that challenge does not affect the finality or fitness for judicial
   disposition of the instant petition because the Service’s biological opinion and incidental
   take statement, at issue here, constitute final agency action. See Bennett v. Spear, 520 U.S.
   154, 178 (1997); see also Nat’l Comm. for the New River, Inc. v. Fed. Energy Regul. Comm’n,
   373 F.3d 1323, 1329 (D.C. Cir. 2004) (noting that if “every aspect of [a] project were
   required to be finalized before any part of the project could move forward, it would be
   difficult, if not impossible, to construct the project”) (citation omitted).




                                                3
Case: 20-60299        Document: 00515773166              Page: 4       Date Filed: 03/10/2021




                                         No. 20-60299


           At present, the Service has worked to protect the ocelot and
   jaguarundi by maintaining three national wildlife refuges. Additionally, as
   relevant for the ocelot, the Service has worked to connect the Cameron
   County and Willacy County populations with each other and with
   populations in Mexico.
   3. The ESA and the Federal Regulations
           In a case such as this one, where the Service’s biological opinion and
   incidental take statement are at issue, the court focuses its attention on
   Sections 7 and 9 of the ESA.
           To start, Section 7(a)(2) requires that a federal agency consult with
   the Service to make sure that any authorized agency action “is not likely to
   jeopardize the continued existence of any endangered species or threatened
   species or result in the destruction or adverse modification of habitat of such
   species.” 3 16 U.S.C. § 1536(a)(2); see also 50 C.F.R. § 402.14(a) (providing
   that formal consultation between the action agency and the Service is
   required where the action agency concludes in its initial review that its action
   “may affect listed species”). Once the Section 7 formal consultation
   concludes, the Service must then issue a biological opinion, “setting forth
   [its] opinion, and a summary of the information on which the opinion is
   based, detailing how the agency action affects the species,” 16 U.S.C.
   § 1536(b)(3)(A), and using “the best scientific and commercial data
   available,” id. § 1536(a)(2).




           3
             The agency whose authorized action is at issue is referred to as the action agency
   while the Service is the “consulting agency.” See Nat’l Wildlife Fed’n v. Nat’l Marine
   Fisheries Serv., 524 F.3d 917, 924 (9th Cir. 2008). In this case, the Federal Energy
   Regulatory Commission (“FERC”) is the action agency as it authorized the project.




                                                4
Case: 20-60299        Document: 00515773166              Page: 5      Date Filed: 03/10/2021




                                         No. 20-60299


           If the Service concludes that the agency action is not likely to
   jeopardize the continued existence of the species but will result in some harm
   or harassment to the species—an incidental take 4—then the opinion must
   also set out an incidental take statement. See id. § 1536(b)(4). This statement
   provides the permissible “amount or extent” of impact on the species from
   the action. 50 C.F.R. § 402.14(i). See 16 U.S.C. § 1536(b)(4). In other words,
   although Section 9 of the ESA prohibits takes of listed species, an incidental
   take statement renders such takes permissible as long as they occur in
   accordance with the incidental take statement’s conditions. See 50 C.F.R.
   § 402.14(i)(5). And the conditions are “reasonable and prudent measures”
   designed to minimize the extent of the incidental take. Id. § 402.14(i)(1)(ii).
   Once the take limit specified in the statement has been exceeded, the action
   agency must re-initiate Section 7 consultation “immediately.” Id.
   §§ 402.14(i)(4), 402.16(a).
   4. Agency Action
           The Service issued the opinion and incidental take statement in
   connection with FERC’s authorization of the Rio Grande project. FERC
   authorized the project after conducting its environmental analysis, which
   involved soliciting public comment. From there, FERC prepared an
   environmental impact statement. Included in FERC’s environmental impact
   statement was a discussion of the project’s respective effects on the ocelot
   and jaguarundi. As part of this process, FERC consulted with the Service,
   both formally and informally.
           In FERC’s biological assessment of the project, it concluded that the
   project likely would have an adverse effect on the cats, and the Service agreed


           4
             A “take” means “to harass, harm, pursue, hunt, shoot, wound, kill, trap, capture,
   or collect, or to attempt to engage in any such conduct.” 16 U.S.C. § 1532(19).




                                               5
Case: 20-60299      Document: 00515773166          Page: 6   Date Filed: 03/10/2021




                                    No. 20-60299


   with this conclusion. As a result of this conclusion, formal consultation was
   required under the ESA. The Service reached its conclusion after it reviewed
   the proposed project, and in consultation with biologists, considered the
   project’s potential effects on relevant endangered species—the ocelot and
   the jaguarundi. And the Service’s biologists worked with FERC and the
   project’s proponents to develop ways to mitigate any effects on the ocelot
   and jaguarundi. For example, the proponents committed to funding the
   acquisition of 1,050 acres of land and agreed to change the pipeline’s
   alignment as well as the project’s lighting plan.
          After this careful review, the Service issued its opinion and
   determined that the project would not jeopardize the cats’ continued
   existence, though it may have some adverse effects on the cats. Specifically,
   the Service determined that the project would likely harm or harass only one
   cat during construction and the life of the project, and this single “take” was
   simply not enough to jeopardize the cats’ continued existence. The opinion
   also stated that if the take limit is exceeded, re-initiation of formal
   consultation is required by 50 C.F.R. § 402.16.
          Petitioners Sierra Club and Defenders of Wildlife (collectively,
   “Petitioners”), however, contend that the opinion and incidental take
   statement are arbitrary and capricious. Specifically, they argue that there is
   no clearly defined “take” or trigger for re-initiation of formal consultation
   once the take of one ocelot or jaguarundi has occurred, and they challenge
   the Service’s no-jeopardy conclusion.
                                         II.
          The court reviews the incidental take statement and biological opinion
   under the same “narrow and highly deferential standard” set forth under the
   Administrative Procedure Act. Medina Cnty. Env’t Action Ass’n v. Surface
   Transp. Bd., 602 F.3d 687, 699 (5th Cir. 2010). And the court may not




                                          6
Case: 20-60299      Document: 00515773166           Page: 7    Date Filed: 03/10/2021




                                     No. 20-60299


   overturn the Service’s decision unless it is “arbitrary, capricious, an abuse of
   discretion, or otherwise not in accordance with law.” 5 U.S.C. § 706(2)(A).
   Further, the “court is not to substitute its judgment for that of the agency.”
   FCC v. Fox Television Stations, Inc., 556 U.S. 502, 513 (2009) (quoting Motor
   Vehicle Mfrs. Ass’n v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983)).
   Rather, the court “consider[s] whether the decision was based on a
   consideration of the relevant factors and whether there has been a clear error
   of judgment.” Marsh v. Or. Nat. Res. Council, 490 U.S. 360, 378 (1989)
   (quoting Citizens to Preserve Overton Park, Inc. v. Volpe, 401 U.S. 402, 416
   (1971)). And the court may nevertheless uphold an agency’s decision even if
   it is “of less than ideal clarity,” so long as “the agency’s path may reasonably
   be discerned.” State Farm, 463 U.S. at 43 (quoting Bowman Transp., Inc. v.
   Arkansas-Best Freight Sys., Inc., 419 U.S. 281, 286 (1974)).
                                         III.
          We first turn to Petitioners’ challenge to the incidental take
   statement. Second, we turn to Petitioners’ challenge to the Service’s no-
   jeopardy conclusion. As explained below, we reject these challenges because
   neither the incidental take statement nor the no-jeopardy conclusion is
   arbitrary and capricious, an abuse of discretion, or otherwise not in
   accordance with law.
   1. The Incidental Take Statement is Not Arbitrary and Capricious.
          Petitioners argue that the incidental take statement is arbitrary and
   capricious because it fails to (1) set a clear take limit, (2) set an enforceable
   trigger for re-initiation of formal consultation, and (3) include terms and
   conditions implementing certain of the reasonable and prudent measures
   designed to mitigate the effects of the project on the cats. We reject each
   argument in turn.




                                          7
Case: 20-60299      Document: 00515773166            Page: 8    Date Filed: 03/10/2021




                                      No. 20-60299


          First, the incidental take statement clearly specifies the anticipated
   take of “one endangered cat, (ocelot or jaguarundi) . . . for construction and
   the life of the project.” As such, the statement specifies “the amount or
   extent” of the anticipated take, which is all the regulations require. 50 C.F.R.
   § 402.14(i)(1)(i). Although Petitioners argue that this language in the
   incidental take statement is ambiguous, we disagree. The phrase “for
   construction” 5 means that the take of one ocelot could occur at the earliest
   during construction while “and the life of the project” delineates the rest of
   the timeline in which the take could occur. In other words, one take could
   occur anytime between when construction begins through the life of the
   project. Therefore, the statement sets a clear take limit.
          The re-initiation trigger is similarly clear and enforceable. If the
   incidental take limit is exceeded, then FERC must re-initiate consultation
   immediately. Id. § 402.14(i)(4). The opinion’s re-initiation notice specifies
   exactly that. If more than one cat is harmed or harassed, then the take limit is
   exceeded, and consultation must be re-initiated. True enough that the re-
   initiation notice also provides that in the specific instance where the take limit
   is exceeded by “vehicular mortality,” i.e., road-kill, then FERC, the
   proponents, and the Service “will meet to discuss further options.” But a
   plain reading of the re-initiation notice clarifies that such discussion is not in
   lieu of the required re-initiation of consultation. Rather, such discussion is
   simply one of the proponents’ obligations while re-initiation is pending. In
   other words, in an instance where the take limit is exceeded by a construction
   or maintenance operation, “the operation causing such take must cease
   pending reinitiation”; where the take limit is instead exceeded by “vehicular



          5
            That the summary of the incidental take statement uses the words “from the
   construction” similarly does not change our analysis.




                                           8
Case: 20-60299        Document: 00515773166             Page: 9      Date Filed: 03/10/2021




                                        No. 20-60299


   mortality,” the obligation pending re-initiation involves a separate
   discussion.
           Further, contrary to Petitioners’ argument, the requirement that a
   discussion with the Service must occur if a cat is killed during any twelve-
   month period does not alter the take limit of a single cat during the life of the
   project to one take per year. Rather, it merely governs the timing of
   discussion and, recognizing that a take need not be lethal, provides for
   discussion in the event that any cat dies in the project area. Once the take
   limit is exceeded, i.e., two cats are taken, re-initiation of formal consultation is
   necessarily triggered. See id. § 402.14(i)(4). But in the event of even one lethal
   take, which by itself would not exceed the take limit, the Service and the
   project’s proponents will have a discussion. Even with these additional
   obligations, the statement nevertheless sets a clear and enforceable trigger for
   re-initiation of formal consultation.
           Finally, Petitioners concede that their argument that the reasonable
   and prudent measures listed in the statement regarding voluntary
   conservation measures (specifically the land acquisition) 6 are not included
   word-for-word in the terms and conditions is partially moot. This is so
   because the land acquisition has already occurred.
           To the extent that this argument is still live regarding the other
   voluntary conservation measures included in the first reasonable and prudent
   measure, the argument is unavailing for several reasons. To begin, the
   Service’s     Consultation      Handbook       expressly     provides     that   where
   “conservation measures are part of the proposed action,” implementing
   those measures is necessarily required “under the terms of the


           6
            These measures include a voluntary land acquisition of 1,050 acres of ocelot and
   jaguarundi habitat.




                                              9
Case: 20-60299     Document: 00515773166            Page: 10   Date Filed: 03/10/2021




                                     No. 20-60299


   consultation.” Ctr. for Biological Diversity v. U.S. Bureau of Land Mgmt., 698
   F.3d 1101, 1114 (9th Cir. 2012) (following and adopting this very principle);
   see 50 C.F.R. § 402.14(i)(1)(i). These voluntary conservation measures were
   squarely included in the descriptions of the proposed project, and the Service
   required commitments on these measures before even initiating formal
   consultation. Additionally, the incidental take statement itself provides that
   these measures “are non-discretionary, and must be undertaken by [the
   proponents], so that they become binding conditions of the project.” Further
   still, FERC’s authorization requires the implementation of all voluntary
   conservation measures as part of its certification. Therefore, the failure to
   include the reasonable and prudent measures word-for-word in the terms and
   conditions does not render the incidental take statement arbitrary and
   capricious, an abuse of discretion, or otherwise not in accordance with law.
          Based on the foregoing, we find no cause to overturn the agency’s
   action based on the challenged incidental take statement.
   2. The No-Jeopardy Conclusion is Not Arbitrary and Capricious.
          Petitioners’ overarching argument regarding the no-jeopardy
   conclusion depends on reading the Service’s opinion as conclusory. In
   support of this reading, Petitioners maintain that the opinion fails to take
   account of (1) the Annova project (see supra note 2) and information used in
   the Annova project’s biological opinion; (2) the effects of other projects
   when developing the so-called environmental baseline and their aggregate
   impacts; and (3) the effect of taking an additional cat on the species’ survival.
   As explained below, we reject each of these arguments.
          To start, under Section 7 of the ESA, once the Service concluded its
   formal consultation process with FERC regarding the project’s effects on the
   endangered cats, the Service was required to issue a biological opinion,
   summarizing the information it is based on and discussing the project’s




                                          10
Case: 20-60299         Document: 00515773166                Page: 11        Date Filed: 03/10/2021




                                            No. 20-60299


   anticipated effects on the cats, including whether the project is “likely to
   jeopardize the [cats’] continued existence.” 50 C.F.R. § 402.14(g). See also
   id. § 402.14(h)(iv)(h). And this conclusion was reached after evaluating both
   the direct and indirect effects of an action on the cats. See id. § 402.02(d)
   (defining the action area); see also Oceana, Inc. v. Pritzker, 75 F. Supp. 3d 469,
   486 (D.D.C. 2014) (explaining that the Service, as the “expert agency
   charged with administering the ESA, may reasonably conclude that a given
   agency action, although likely to reduce the likelihood of a species’ survival
   and recovery to some degree, would not be likely to jeopardize the continued
   existence of the species”).
           First, the Service’s decision to omit the Annova project in this
   project’s jeopardy analysis was not arbitrary and capricious, an abuse of
   discretion, or otherwise not in accordance with law. Indeed, the Service was
   effectively required to exclude the Annova project because Section 7
   consultation regarding the Annova project had not yet concluded, and the
   environmental baseline instead must include only those projects that have
   already undergone such consultation. 50 C.F.R. § 402.02. Plainly, the
   Service does not include projects that have not yet undergone Section 7
   consultation.
           The Annova project was also properly excluded from the cumulative
   effects 7   analysis because, at the time of the opinion, the Annova project was
   a federal action subject to its own consultation. Id.; see also Miccosukee Tribe of


           7
              “Cumulative effects” are defined as “those effects of future State or private
   activities, not involving Federal activities, that are reasonably certain to occur within the
   action area of the Federal action subject to consultation.” 50 C.F.R. § 402.02(d). In
   formulating a biological opinion, the Service must determine whether the action, taken
   together with “cumulative effects to the environmental baseline and in light of the status
   of the species . . . is likely to jeopardize the continued existence of listed species.” 50 C.F.R.
   § 402.14(g)(4).




                                                  11
Case: 20-60299     Document: 00515773166           Page: 12   Date Filed: 03/10/2021




                                    No. 20-60299


   Indians v. United States, 566 F.3d 1257, 1269 (11th Cir. 2009) (“Federal
   actions, and those involving federal agencies, are excluded from cumulative
   effects analysis because they are subject to their own consultation process.”).
   Further, the proponents’ pursuit of state permits does not render it a state
   action required to be considered as part of the cumulative effects analysis.
          Additionally, the mere fact that the Annova project was included in
   FERC’s environmental impact statement does not change our analysis
   because that statement was prepared under a different statute and a different
   standard. We recognize that the action area of the Annova project is in
   relatively close proximity to the action area of the Rio Grande project. But we
   reiterate that the Annova project’s Section 7 consultation post-dates the Rio
   Grande project, and the Service does not include projects that have not yet
   undergone such consultation. Finally, Petitioners suggest that the Annova
   project opinion’s data is “better” and thus should have been considered
   because it is the “best scientific and commercial data available,” which the
   Service is required to use under 16 U.S.C. § 1536(a)(2). But this is yet
   another attempt to shoehorn the Annova project into the Rio Grande
   opinion. Nevertheless, “best scientific and commercial data” does not mean
   the data a party would have preferred. Id. § 1536(a)(2). To that end, that the
   information and studies considered in the Rio Grande opinion are not
   identical to those considered in the Annova opinion does not render the no-
   jeopardy conclusion arbitrary and capricious. To be sure, the Annova
   materials are not part of the record in this case. And we note at that we “may
   not consider evidence outside the administrative record.” Harris v. United
   States, 19 F.3d 1090, 1096 n.7 (5th Cir. 1995).
          Second, the Service’s environmental baseline does not render its no-
   jeopardy conclusion arbitrary and capricious. Under the ESA’s regulations,
   the Service is required to evaluate the “effects of the action” against an
   environmental baseline, which includes “the past and present impacts of all



                                         12
Case: 20-60299      Document: 00515773166             Page: 13     Date Filed: 03/10/2021




                                       No. 20-60299


   Federal, State, or private actions and other human activities in the action
   area.” 50 C.F.R. §§ 402.02, 402.14(g)(2). Here, the Service described and
   discussed the relevant ecosystems within the Rio Grande Delta region, the
   other federal actions in the area, the status of the cats and their habitat as well
   as what affects the cats’ habitat. For example, the opinion discusses eleven
   other federal actions that “have resulted in formal section 7 consultations
   with the Service and the issuance of incidental take for the ocelot and
   jaguarundi within the action area.” These actions involved widening and
   improving highways, installing a waterline, issuing launch licenses for heavy
   orbital or suborbital vehicles, and authorizing special permits for
   “experimentally grazing cattle treated with injectable acaricides, and feeding
   white-tailed deer ivermectin-treated corn from feeding stations,” among
   others. The Service discussed the authorized take for these actions and
   explained that if all of the authorized takes occurred, then the ocelot
   population relevant to this petition would be “extirpated.” But the Service
   went on to explain that to its knowledge, “no cats have been taken from any
   of the [discussed] projects.” 8 See id. § 402.02 (explaining that the Service is
   required to consider the “past and present impacts” of federal actions in the
   area). We note, too, that a take is not necessarily lethal but rather includes
   actions that could “harass, harm, pursue, hunt, shoot, wound, kill, trap,
   capture, or collect, or . . . attempt to engage in any such conduct.” 16 U.S.C.
   § 1532(19). Indeed, in many of the discussed projects, lethal takes were not
   authorized.
          Finally, there is no requirement that the Service provide a specific
   numerical analysis in lieu of a qualitative analysis regarding the effects of the
   projects on the species. See Interagency Cooperation—Endangered Species


          8
            Further, as the Service points out in its brief, some of the projects are now
   completed and the authorized take has since expired.




                                            13
Case: 20-60299     Document: 00515773166            Page: 14   Date Filed: 03/10/2021




                                     No. 20-60299


   Act of 1973, 51 Fed. Reg. 19,926, 19,932 (June 3, 1986) (codified at 50 C.F.R.
   pt. 402) (discussing that the agency should address “the totality of factors
   affecting the species”); see also Gifford Pinchot Task Force v. U.S. Fish &
   Wildlife Serv., 378 F.3d 1059, 1067 (9th Cir. 2004) (explaining that “the ESA
   does not prescribe how the jeopardy prong is to be determined”), superseded
   on other grounds by Definition of Destruction or Adverse Modification of
   Critical Habitat, 81 Fed. Reg. 7214 (Feb. 11, 2016); Mayo v. Jarvis, 177 F.
   Supp. 3d 91, 138 (D.D.C. 2016) (noting that “nothing in the statute or
   regulation[s] requires the [Service] to rigidly add up each incidental take”).
          Based on this review, and the fact that the ESA does not define how
   to measure whether an action will in fact “jeopardize the continued
   existence” of the cats, the Service could make this no-jeopardy conclusion
   based on its own expertise. See State Farm, 463 U.S. at 43; see also Pritzker,
   75 F. Supp. 3d at 486–87. And such determination provides us no occasion
   to overturn the agency’s conclusions.
          Third, the Service’s analysis of the effect of taking an additional cat
   on the species’ survival was not arbitrary and capricious. Here, the Service
   accounted for the effects of each project against the baseline and the cats’
   survival and recovery. Indeed, the Service provided a detailed analysis of
   direct effects of the project on the ocelot and jaguarundi such as habitat loss,
   human disturbance, operational noise, vehicle collisions, and light emissions.
   For example, human disturbance could discourage the ocelot’s use of the
   action area, and a new access road could increase the risk of a vehicle collision
   with an ocelot. But in response to these concerns, proponents agreed to take
   certain actions to mitigate the risk. Regarding the risk of vehicle collisions,
   for instance, proponents agreed to mandate a 25 miles per hour speed limit.
   From there, the Service then concluded that the project “may harm or
   harass” an ocelot and “prevent[] dispersal of cats into otherwise suitable




                                          14
Case: 20-60299     Document: 00515773166           Page: 15    Date Filed: 03/10/2021




                                    No. 20-60299


   habitat” but that this anticipated take would not likely jeopardize the cats “in
   the wild across their range.”
          To be sure, the regulations neither preclude all actions that will result
   in the take of an endangered species nor require a finding that the species will
   be jeopardized if there is a likelihood of a take. See 50 C.F.R. §§ 402.13(a),
   402.14(b)(1) (discussing the type of consultation required and the Service’s
   responsibilities but not requiring the Service to preclude actions that will
   harm an endangered species); see also 16 U.S.C. § 1536(b)(4).
          Further still, the Service considered the effects of a natural gas
   interconnection, overhead transmission lines, an underground water supply,
   and wind energy projects as well as oil and gas development and the “rapid
   economic expansion of the large metropolitan areas.”
          At bottom, the Service considered all that it was required to
   consider—and much of what Petitioners argue that the Service failed to
   consider—except for what it was specifically allowed to omit.
          Plainly put, the Service has identified the reasons underlying its
   conclusion that the ocelot and jaguarundi’s continued existence would not be
   jeopardized by the project, and it has articulated a rational connection
   between these reasons and that conclusion. This is all that the ESA and its
   implementing regulations require. See Luminant Generation Co. LLC v. EPA,
   714 F.3d 841, 850 (5th Cir. 2013); see also Atchafalaya Basinkeeper v. U.S.
   Army Corps of Eng’rs, 894 F.3d 692, 697 (5th Cir. 2018).
          Therefore, the Service’s opinion was not arbitrary and capricious, an
   abuse of discretion, or otherwise not in accordance with law.
                                         IV.
          For the foregoing reasons, we DENY the petition.




                                          15